       Case: 3:18-cv-00944-bbc Document #: 195 Filed: 12/02/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
ADAM CHRISTOPHER,
                                                                    ORDER
                           Plaintiff,
                                                                 18-cv-944-bbc
              v.

DR. LILY LIU,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Plaintiff Adam Christopher brought this suit against defendant Lily Liu, a physician

at Jackson Correctional Institution. I granted summary judgment to defendant, dkt. #165,

and plaintiff appealed, dkt. #186. Magistrate Judge Peter Oppeneer issued a bill of costs in

defendant’s favor in the amount of $151.84. Dkt. #185. Now plaintiff has filed a motion

to stay enforcement of the award of costs until the resolution of his appeal. Dkt. #194.

Because of his limited financial means, plaintiff wants to delay paying costs until the court

of appeals has determined that he must do so. I will grant plaintiff’s motion.

       Under Rule 62(b) of the Federal Rules of Civil Procedure, a party may obtain a stay

of execution of a money judgment pending appeal by posting a bond assessed by the court.

The only exceptions to the bond requirement in the rule are for the federal government and

liens on property. See Fed. R. Civ, P. 62(e) and (f). But the court of appeals has interpreted

Rule 62 as giving courts discretion to waive the bond requirement. Dillon v. City of

Chicago, 866 F.2d 902, 904 (7th Cir. 1988). In this instance, plaintiff cannot afford a

bond. The amount of costs owed by plaintiff is likely a minor amount to defendant, but the


                                              1
       Case: 3:18-cv-00944-bbc Document #: 195 Filed: 12/02/20 Page 2 of 2




amount is significant when compared to the $100 average monthly balance of plaintiff’s

trust fund account. Dkt. #3. Under the circumstances, I will stay enforcement of the award

of costs pending the resolution of plaintiff’s appeal, and I will not require plaintiff to post

a bond.



                                           ORDER

       IT IS ORDERED that plaintiff Adam Christopher’s motion to stay defendant’s

collection of costs pending the resolution of plaintiff’s appeal, dkt. #194, is GRANTED.

              Entered this 2d day of December, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
